DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3, 5, 9, 11, 14, 17, 26 and 43 have been amended.  Claims 2, 10, 13, 15, 16, 19, 21-25, 27-34, 36-42 and 44 have been cancelled.  Claims 46 and 47 are newly added.  Accordingly, claims 1, 3-9, 11, 12, 14, 17, 18, 20, 26, 35, 43 and 45-47 remain pending in the application.  

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-9, 11, 12, 14, 17, 18, 20, 43 and 45-47, drawn to a construct comprising: a) an activated surface comprising chemically accessible, reactive functional groups; and b) an inorganic alkoxide adhesion layer chemically bonded to said reactive functional groups of said activated surface; wherein said reactive functional groups are reactive with an inorganic alkoxide to form said inorganic adhesion layer; and wherein said inorganic adhesion layer .
Group II, claim(s) 26 and 35, drawn to methods of making an activated substrate surface and an inorganic oxide adhesion layer thereon.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a construct comprising: a) an activated surface comprising chemically accessible, reactive functional groups; and b) an inorganic alkoxide adhesion layer chemically bonded to said reactive functional groups of said activated surface; wherein said reactive functional groups are reactive with an inorganic alkoxide to form said inorganic adhesion layer; and wherein said inorganic adhesion layer provides additional functional groups for further attachment of moieties that modify the overall surface properties, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Blohowiak et al. (USPN 5,869,141, Feb. 9, 1999, hereafter as “Blohowiak”).  Blohowiak teaches a construct comprising: a) an activated surface comprising chemically accessible, reactive functional groups (col 5, ln 21-23; We prefer a clean and chemically active metal surface to bond a sol-gel film from the sol by spraying, immersing, or drenching; col 5, ln 43-48; In our preferred process, we clean and rinse the surface, etch with HNO3-HF, rinse again, and alkaline etch. Again after another rinse, we desmut the surface with BOECLENE once or in multiple stages to produce a clean and active surface best suited for adhesive bonding through .  
Thus, said construct is known and cannot serve as a special technical feature, and therefore cannot serve as a single general inventive concept linking the different inventions of the present application.  
Consequently, the application lacks unity of invention and the claims are not so linked by a special technical feature within the meaning of PCT Rule 13.2 so as to form a single inventive concept.

In the event Applicant elects Group I, a species election is further required.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. The presence/absence of a SAM layer (select one from i or ii below): 
	i. The inclusion of a SAM layer (claims 11, 12, 14, 17, 18, 20, 45 and 46), or
	ii. The exclusion of a SAM layer (claims 43 and 47).
If Applicant elects species (A)(i) above, a further species of election is required.
B. Type of active agent (select one from (i)(a), (i)(b), or ii below):
	i. An anti-infective agent
		a. An in vivo anti-infective agent (claim 18) or
		b. An ex vivo anti-infective agent (claims 20 and 46); or
	ii. An anti-thrombogenic agent (claim 45)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 3-9.
.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617